Citation Nr: 1727657	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-34 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an additional left knee disability due to a left knee arthroplasty at the Omaha VA Medical Center on October 4, 2010.  


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 16, 1971 to November 5, 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In October 2013, the Veteran withdrew his September 2013 request to appear before a member of the Board.  38 C.F.R. § 20.704(e).    

This claim was previously remanded in March 2015 and September 2016 in order to obtain Social Security Administration (SSA) records, the October 2010 operation report and consent form, as well as to have the agency of original jurisdiction (AOJ) consider additional VA treatment records in the first instance.  The October 2010 operation report and consent form have been obtained and the AOJ has considered VA treatment records dated through October 2016.  VA received a negative response in November 2016 from SSA regarding the Veteran's medical records.  VA informed the Veteran in December 2016 that his SSA records were unavailable and that he could submit any records in his possession.  The Board can proceed with the adjudication of the appeal as the AOJ has substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).         

In September 2016, the Board informed the Veteran that a June 2016 statement regarding the issues of an increased rating for left ankle disability and compensation under 38 U.S.C.A. § 1151 for a left eye disability did not meet the standards of an intent to file a claim under 38 C.F.R. § 3.155(b) or a complete claim under 38 C.F.R. § 3.155(a).  The AOJ was instructed to notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  This has not yet been done and the AOJ is instructed to notify the Veteran of such.    




FINDING OF FACT

Any additional disability of the left knee did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disability are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations 

Compensation under 38 U.S.C.A. § 1151 is awarded for a qualifying additional disability caused by improper VA treatment.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the Secretary of the VA, either by a Department employee or in a Department facility and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In Viegas v. Shinseki, the Federal Circuit noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); 38 U.S.C.A. § 1151(a)(1)(A), (a)(1)(B).  Thus, section 1151 contains two causation elements - a Veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event. 

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after care or treatment is rendered.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis 

It is the Veteran's contention that he received additional disability to the left knee after an October 2010 left knee arthroplasty at the Omaha VA Medical Center (VAMC).  Specifically, he contends that staff at the VAMC acknowledged to him that an inappropriate apparatus had been inserted in his knee during the surgery and that this resulted in a decrease in his abilities to perform his activities of daily living.  See August 2012 statement.  Moreover, he states that the doctor "put in a faulty knee."  See December 2012 statement; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The medical evidence of record reveals that the Veteran has had a long standing history of a left knee disability.  Treatment records from the 1980s reveals that he has had multiple surgeries to the left knee and that he continued to experience pain and discomfort since that time.  See April 1989 treatment record.  A March 2006 VA examination report of the left knee noted markedly severe degenerative changes.  

Treatment records immediately prior to the October 2010 surgery reveal that the Veteran continued to experience severe osteoarthritis of the left knee and that he had failed all conservative management.  See March 2010 and June 2010 VA treatment records.  A June 2010 treatment record noted that the Veteran had 15 degrees of varus that is not fully correctable.    

The Veteran's operative report and informed consent form from the October 2010 surgery are associated with the record, along with the Veteran's post-operative treatment records.  Within a few days of the surgery, the Veteran reported to the emergency room for swelling of the left leg.  See October 2010 treatment record.  An October 2010 follow-up treatment record notes that the Veteran had no erythema or drainage.  A November 2010 treatment record reveals that he was doing well with some drainage at the incision.  Treatment records from December 2010 note that the Veteran is doing well with some clicking in the knee when he works out.      

A March 2011 treatment record reveals that the Veteran was doing well postoperatively until one month prior, at which point he felt his knee "pop" and since then his knee has felt unstable and painful.  The treatment record states that there might be "some kind of mechanical failure" and that additional discussions regarding the knee were required.  An April 2011 treatment record notes instability after a constrained complex total knee arthroplasty.  A custom hinged ACL brace was ordered for the Veteran.  The Veteran submitted a statement from a private doctor in July 2012 which notes that a total joint revision of the left knee is recommended.  

A January 2015 treatment record notes that the total knee arthroplasty has no apparent hardware complications.  A June 2016 treatment record notes that the Veteran was told that his left knee appears stable on x-ray.  The treatment record further notes that the knee implants were stable and well positioned with no evidence of hardware malposition or complication, and that the Veteran had excellent range of motion.  It was suggested that the Veteran's difficulty ambulating was secondary to his hip arthritis.  

Despite the Veteran's contentions, his post-operative treatment records are silent regarding the placement of any inappropriate apparatus in his left knee.  Moreover, the Veteran is not competent to opine as to the medical reasoning behind any additional disability of the left knee as he does not have the requisite medical training.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

In March 2012, a VA physician reviewed the claims file, to include the Veteran's October 2010 left knee operation report.  The medical opinion states that the Veteran's left knee replacement surgery in October 2010 was scheduled to help alleviate his long-standing problems with his left knee.  The opinion also states that since the October 2010 surgery, the Veteran has experienced instability of the left knee that has worsened.  However, after reviewing all available medical records, the doctor opined that he "could not find any evidence at all of any carelessness, negligence, lack of proper skill, or any error in judgment or other instance of fault on the part of VA in providing medical and surgical care" to this Veteran concerning his left knee.  Moreover, the Veteran had left knee issues for many years that had slowly worsened and unfortunately the 2010 left knee surgery did not result in the level of improvement that he had desired.   

The Board accords great probative weight to the March 2012 medical opinion, which is the only competent opinion of record, as it is predicated on a thorough review of the record, which includes medical records concerning the treatment in question.  Additionally, the opinion considered the pertinent evidence and provided a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that compensation under 38 U.S.C.A. § 1151 for left knee disability is not warranted because the competent evidence of record shows that any additional disability that the Veteran experienced did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable.  The record does not contain a competent opinion indicating that any additional disability resulted from VA carelessness, negligence, lack of proper skill, or error in judgment.  In fact, there is a medical opinion to the contrary.  

Thus, the preponderance of the evidence is against the Veteran's claim for 38 U.S.C.A. § 1151 compensation.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  Accordingly, compensation under 38 U.S.C.A. § 1151 for left knee disability is not warranted.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for a left knee disability is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


